The judgment under review is affirmed, with costs, for the reasons expressed in the opinion of the court below.
There were, however, grounds for reversal urged in the court below which are not presented and argued here.
They were, error in the charge of the trial court, and refusal to charge a request of the defendant below.
Upon affirming upon the opinion of the Supreme Court we are not passing upon the foregoing grounds of appeal. *Page 188
For affirmance — THE CHANCELLOR, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER, JJ. 13.
For reversal — None.